          Case 5:20-cv-00200-TES Document 12 Filed 08/27/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


MANDRIEZ SPIVEY,

        Petitioner,
                                                         CIVIL ACTION NO.
v.
                                                          5:20-cv-00200-TES
JACKSON HIGH MAX PSYCHOLOGIST,

        Respondent.


                                           ORDER



        On June 3, 2020, the Court dismissed Spivey’s Petition for Writ of Habeas Corpus

 as frivolous after granting him in forma pauperis status. [Doc. 4, p. 5]. Section 2254 Rule

 11(a) provides that “[t]he district court must issue or deny a certificate of appealability

 when it enters a final order adverse to the applicant.” Rule 11(a), Rules Governing

 Section 2254 Cases. A certificate of appealability may issue “only if the applicant has

 made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

 2253(c)(2).

        In this case, issuance of a certificate of appealability is not warranted because, for

 the reasons noted in the Order dismissing Petitioner’s habeas action, it is not debatable

 among jurists of reason whether the Court abused its discretion in dismissing

 Petitioner’s action. See [Doc. 4]; Slack v. McDaniel, 529 U.S. 473, 483–84 (2000).
        Case 5:20-cv-00200-TES Document 12 Filed 08/27/20 Page 2 of 2



Accordingly, the Court DENIES Petitioner a certificate of appealability.

      SO ORDERED, this 27th day of August, 2020.

                                        S/ Tilman E. Self, III
                                        TILMAN E. SELF, III, JUDGE
                                        UNITED STATES DISTRICT COURT




                                           2
